Exhibit 10.34

      AUFHEBUNGSVERTRAG   CANCELLATION AGREEMENT

     
zwischen
  between

SCM Microsystems GmbH
Oskar-Messter-Straße 13
85737 Ismaning

     
- nachfolgend “SCM” genannt -
  - hereinafter referred to as “SCM” -
 
   

     
und
  and

Mr. Sour Chhor
18, Rue du Miroir
91200 Athis Mons
FRANCE

     
- nachfolgend “Mitarbeiter” genannt -
  - hereinafter referred to as “Employee” -
 
   
§ 1 Beendigung des Arbeitsverhältnisses
  § 1 Termination of Employment
 
   
Die Parteien sind sich darüber einig, dass das zwischen ihnen bestehende
Arbeitsverhältnis zum 30.06.2009 im gegenseitigen Einvernehmen beendet wird. Bei
dieser Frist wurde die vereinbarte Kündigungsfrist eingehalten.
  The parties agree that the employment agreement they concluded will be
terminated as of June 30, 2009 by mutual agreement. This date means that the
agreed notice period has been upheld.
 
   
§ 2 Arbeitsfreistellung
  § 2 Paid Leave
 
   
Der Mitarbeiter erhält das regelmäßige monatliche Basisgehalt in Höhe von 15.000
€ und die monatliche allowance in Höhe von 900 € bis zum 30.06.2009
weitergezahlt.
  The employee will receive his regular monthly salary of
€ 15,000 and monthly allowance of € 900 which will be paid until June 30, 2009.
 
   
Der Mitarbeiter wird mit sofortiger Wirkung bis zu dem in § 1 genannten
rechtlichen Beendigungszeitpunkt des Arbeitsverhältnisses freigestellt.
  The employee is released from his duties with immediate effect until the date
the employment relationship ends as detailed in § 1 above.
 
   
Die Freistellung erfolgt unter Anrechnung der noch zustehenden
Resturlaubsansprüche sowie sonstiger eventueller Freistellungsansprüche. Der
zustehende Resturlaub wird zu Beginn der Freistellung gewährt
  Any remaining vacation entitlements are netted against this release from
duties. The remaining vacation due to the employee will be granted at the start
of the paid leave.

1



--------------------------------------------------------------------------------



 



     
§ 3 Urlaub
  § 3 Vacation
 
   
Der dem Arbeitnehmer bis zur Beendigung des Arbeitsverhältnisses zustehende
Resturlaub wird während der Arbeitsfreistellung gewährt.
  The remaining vacation due to the employee through to the end of the
employment relationship will be granted during the paid leave.
 
   
§ 4 Bonuszahlungen
  § 4 Bonus Payments
 
   
SCM zahlt dem Mitarbeiter neben dem Grundgehalt einen Bonus für Q1 2009 und Q2
2009 in Höhe von jeweils 18.000. €, insgesamt also 36.000 €.

Darüber hinaus hat der Mitarbeiter keine weiteren Ansprüche auf Bonuszahlungen,
Gratifikationen, etc.
  SCM will pay the employee over and above the basic salary a bonus for Q1 2009
and Q2 2009 of € 18,000 for each quarter. This bonus thus totals € 36,000.

The employee has no further claims to bonus payments etc. over and above this
entitlement.
 
   
§ 5 Geheimhaltung; Erfindungen, sonstige Schutzrechte
  § 5 Non-Disclosure, Inventions, Other Industrial Property Rights
 
   
Von diesem Vertrag bleiben die zwischen SCM und dem Mitarbeiter in §§ 9-11 des
Anstellungsvertrags vom 17./21.01.2008 geschlossenen Vereinbarungen über
Geheimhaltung, Erfindungen und sonstige Schutzrechte unberührt.
  The agreements on confidentiality, inventions and other industrial property
rights agreed between SCM and the employee in Items 9 – 11 of the employment
agreement dated January 17/21, 2008 remain unaffected by this agreement.
 
   
§ 6 Firmeneigentum
  § 6 Company Property
 
   
Der Mitarbeiter verpflichtet sich, sämtliche ihm von SCM zur Verfügung
gestellten Arbeitsmittel spätestens am 30.06.2009 vollständig an SCM
herauszugeben.
  The employee undertakes to return all company property provided by SCM in full
at the latest on June 30, 2009.
 
   
§ 7 Ausgleich aller Ansprüche
  § 7 Settlement of All Claims
 
   
Die Parteien sind sich darüber einig, dass mit der Erfüllung dieses Vertrages
keine gegenseitigen Ansprüche aus dem Arbeitsverhältnis mehr bestehen.
  The parties agree that no mutual claims resulting from the employment
relationship exist once this agreement has been fulfilled.
 
   
§ 8 Schlussbestimmungen
  § 8 Miscellaneous
 
   
(1) Diese Zusatzvereinbarung ist in deutscher und englischer Sprache
ausgefertigt. Im Fall einer Unstimmigkeit oder eines Widerspruchs zwischen der
deutschen und der englischen Fassung hat die deutsche Fassung Vorrang.
  (1) This Supplemental Agreement is executed in both German and English. In
case of discrepancies or contradictions between the German and the English
version, the German version shall prevail.

2



--------------------------------------------------------------------------------



 



     
(2) Alle übrigen Bestimmungen des Anstellungsvertrages bleiben unverändert
bestehen.
  (2) All other terms and conditions of the employment contract remain
unchanged.
 
   
(3) Mündliche Nebenabreden zu dieser Zusatzvereinbarung bestehen nicht.
Änderungen und Ergänzungen zu diesem Vertrag, einschließlich dieser Bestimmung,
bedürfen zu ihrer Rechtswirksamkeit der Schriftform.
  (3) No verbal side agreements to this Supplemental Agreement exist.
Modifications and additions to this Agreement require written form to be valid;
the same applies to this written form requirement.
 
   
(4) Dieser Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
  (4) This Agreement is subject to German law.
 
   
(5) Vereinbarter Gerichtsstand ist München.
  (5) The courts of Munich shall have jurisdiction.
 
   
Ismaning, den
  Ismaning,
SCM Microsystems GmbH
   
 
   
/s/ Stephan Rohaly
  /s/ Eang Sour Chhor
 
   
Stephan Rohaly
  Sour Chhor
 
   
Dated: 5 February 2009
  Dated: 5 February 2009

3